DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 13 including a dispenser, device for positioning and/or orienting the item of washware, and deposit system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurgen (EP 2228000, translation attached and referred to in the relevant prior art rejection below). 
As to claim 1, Jurgen discloses an automatic dish cleaning machine having a continuous-flow (i.e. conveyor) for washing items including glassware (paragraphs [0001]-[0002]). As illustrated in Figure 1, there is an entrance and dishware proceeds along the conveyor belt cleaning path 116 to the exit. Items to be cleaned can be transported individually or batchwise through the continuous-flow dishwasher (Paragraph [0012]). The cleaning zone may comprise at least one cleaning zone for pre-removal, cleaning, circulation rinsing, and/or other combinations to be configured as desired (Paragraph [0013]). 
As to claim 2, Jurgen discloses the claimed conveyor cleaning apparatus and discloses known use of at least one machine controller to generally control and regulate the cleaning process with use of sensors and/or output control commands (Paragraph [0022]). The device of Jurgen is fully capable of performing the intended use of “the conveyor apparatus (6) conveys a previously defined or definable group of items of washware (2) to be cleaned in batches from the introduction region (4) through the at least one treatment zone (3) and then feeds the group of items of washware (2) as cleaned items of washware (2) to the removal region (5), or conveys the items of washware (2) to be cleaned individually from the introduction region (4) through the at least one treatment zone (3) and then feeds them to the removal region (5) as a cleaned item of washware (2)”. 
As to claim 4, Jurgen discloses transporting items to be cleaned either individually or batchwise through the dishwasher, as discussed above. Based on this, an individual batch followed by a batch would read on the claimed spatially separated cleaning as claimed. 
As to claim 5, Jurgen discloses both continuous or discontinuous transport possible (Paragraph [0012]) thus reading on the intended use claims of activating the conveyor discontinuously or continuously. 
As to claims 6-8, Jurgen discloses using specific assignment of process parameters and sensor use for washing specific items (Paragraph [0029]) thus achieving the intended use of “the item of washware (2) treated in the at least one treatment zone (3) is unambiguously assignable to an individual in the removal region (5)” as the user may be able to remove the cleaned item from the exit. Use of an RFID system or other identification device is disclosed to realize a recognition of items to be cleaned and can pass on to the machine control (Paragraph [0054], for example). An RFID system uses a smart barcode that is identifiable using radio frequency technology. 
As to claims 9-12, Jurgen discloses the use of various individual cleaning zones that are separated from one another by doors, for example, and such that when the wares have completed all appropriate cleaning cycles, they are separated from the washware by exiting the tunnel (paragraph [0006] for separate doors between cleaning zones; paragraph [0019] discusses sensor use) (doors may read on a splash guard). Jurgen discloses a succession of cleaning cycles as claimed along the conveying system; there may be a pre-rinsing zone, rinsing zone, subsequent cleaning zone, fresh water rinsing zone, drying zone (includes a drying fan for sucking heated air, reads on a suction-extraction device), etc. (see Paragraphs [0061]-[0063]). 
As to claim 13, the language of claim 13 recites intended use with regard to the dispenser and operator of the dishwasher. Jurgen discloses these features of the claims because it discloses features fully capable of performing the functions of these intended uses, such as Jurgen’s disclosure of its conveying tunnel which has an exit upon which glassware is delivered to the exit and is capable of being expelled relative to a dispenser. In Jurgen, the use of this device is contemplated in locations where dishwashers are required for dish cleaning (Paragraph [0002]). Further, Jurgen discloses an entrance to its conveying system which is fully capable of being a location for depositing items to be cleaned. As noted above, some of these claimed features are not present in the drawings.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen as applied to claims above.
As to claim 3, the precise dimensions of the conveying track are not expressly disclosed in Jurgen, however, as shown in a side view of its apparatus at Figure 1, the conveying device has a row of dishes traveling therethough. It would have been obvious to have dimensions that fit the size of a washware, such as a plate shown in Jurgen at Figure 1, so that the conveyor can accommodate the ingress and egress of washing ware commonly used. Thus, having a size dimensioned to be not smaller than a plate which averages at 10.5-11 inches across would have been an obvious choice, including the select of an opening as claimed of 500 mm width and 300 mm height (i.e. 19.6 x 11.8 inches, which would comfortably fit a round dinner plate with a small lenience on each side to avoid the plate hitting the washer) while also minimizing the footprint required for the apparatus and providing a compact machine that may be installed in a variety of locations.
As to claim 14, the device of Jurgen as discussed above may be under or above a counter, and adapted to a counter size. Although Jurgen does not expressly recite the dimensions, in Jurgen, the device is shown relative to washwares therein. Therefore, optimizing the dimensions to fit into conventional dishwashing locations as contemplated by Jurgen (Jurgen at Paragraph [0002]: large kitchens such as those in universities, hospitals, care facilities gastronomical facilities, etc.) it would have been obvious to select dimensions are not smaller than a plate which averages at 10.5-11 inches across, so as to provide a compact machine that may be installed in a variety of locations, would have been an obvious choice, including the selection of an opening as claimed of 500 mm width and 300 mm height (i.e. 19.6 x 11.8 inches, which would comfortably fit a round dinner plate with a small lenience on each side to avoid the plate hitting the washer) while also minimizing the footprint required for the apparatus and providing a compact machine that may be installed in a variety of locations
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurgen as applied to claims above, and further in view of Peterson (USPN 3,460,878).
As to claim 15, Jurgen generally discloses use of moveable sliding doors at least at its entrance and exit (Paragraph [0006]) but it is unclear if these moveable sliding doors are tambour doors as claimed. However, use of tambour doors are well-known in the art of dishwashers as present in Peterson (see Figures 1-2: tambour door 34). It would have been obvious to use a tambour door in Jurgen, as this is a known type of moveable and sliding door in the art of dishwashers, as taught by Peterson) and beneficially prevents leaking during washing functions. Although the precise dimensions of the tambour are not expressly disclosed in Peterson, it would have been obvious to have dimensions that fit the size of a washware, such as a plate, so that the opening can accommodate the ingress and egress of washing ware commonly used. Thus, having a size dimensioned to be not smaller than a plate which averages at 10.5-11 inches across, so as to provide a compact machine that may be installed in a variety of locations, would have been an obvious choice, including the selection of an opening as claimed of 500 mm width and 300 mm height (i.e. 19.6 x 11.8 inches, which would comfortably fit a round dinner plate with a small lenience on each side to avoid the plate hitting the washer) while also minimizing the footprint required for the apparatus and providing a compact machine that may be installed in a variety of locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711